EX-10.1

FORBEARANCE AGREEMENT AND SECOND AMENDMENT

 

THIS FORBEARANCE AGREEMENT AND SECOND AMENDMENT (this “Forbearance Agreement”)
is made and entered into as of the 15th day of November, 2004, by and among
Syratech Corporation, a Delaware corporation (the “Borrower”), the Lenders whose
signatures appear on the signature pages hereof (the “Lenders”), and Bank of
America, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, the Lenders and the Agent entered into that certain Amended
and Restated Loan and Security Agreement, dated as of March 26, 2004, as amended
by that certain Amendment, Acknowledgment and Limited Waiver (the “Limited
Waiver”) dated as of October 15, 2004 (and as further amended by this
Forbearance Agreement, the “Credit Agreement”, capitalized terms used but not
defined herein shall have the meaning assigned to such terms in the Credit
Agreement; and

 

                WHEREAS, the following events have occurred which constitute
Events of Default under the Credit Agreement: (i) the Payment Event of Default,
as defined in the Limited Waiver, has occurred, which constitutes an Event of
Default under Section 12.1(e) of the Credit Agreement (the “Payment Default”),
and (ii) as the results of Borrower’s results of operations and business
prospects, among other matters, both a “material adverse change”, within the
meaning of Section 6.1(n)(i) of the Credit Agreement, and a Materially Adverse
Effect have occurred and are continuing, which constitute continuing Events of
Default under Section 12.1(c) of the Credit Agreement (collectively the “Adverse
Change Default”, and, together with the Payment Default, referred to herein
collectively as the “Existing Defaults”); and

WHEREAS, by reason of the Existing Defaults, Agent, on behalf of the Lenders, is
authorized to exercise all remedies available to it under the Loan Documents,
including, but not limited to, the right to repossess and foreclose upon the
Collateral; and

WHEREAS, despite the Existing Defaults, Borrower desires that Agent and Lenders
(a) forbear from exercising remedies of suit, repossession and foreclosure
otherwise available to  Agent, on behalf of the Lenders, under the Loan
Documents; (b) continue to make available to Borrower, Revolving Loans under the
facility for Revolving Credit Loans pursuant to Article 2 of the Credit
Agreement (the “Revolving Facility”) and make other concessions, as set forth
herein; and

WHEREAS, Agent and Lenders are willing to (a) forbear from pursuing their

remedies in connection with the Existing Defaults, (b) continue to make
available to Borrower the Revolving Facility, as amended hereby, and as further
modified herein during the Forbearance Period, and make other concessions to the
Borrower, (collectively the “Borrower Benefits”), all on the terms and
conditions contained herein, each of which, individually and in

 

 

--------------------------------------------------------------------------------


 

the aggregate, and including the performance thereof by Borrower, constitute the
consideration to the Agent and Lenders for entering into this Forbearance
Agreement, and in the absence of any of which Agent and Lenders would not have
entered into this Forbearance Agreement or otherwise extended to Borrower the
Borrower Benefits; and

WHEREAS, Borrower acknowledges and agrees that the Borrower Benefits

hereunder are of immediate and material benefit, financial and otherwise, to the
Borrower, and that neither Agent nor Lenders were or are under any obligation to
extend to Borrower the Borrower Benefits provided hereunder.

NOW, THEREFORE, in consideration of the foregoing premises (collectively the
“Recitals”), and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

                1.             Acknowledgments by Borrower.

 

                (a)  Borrower hereby acknowledges and agrees that (i) as of the
close of business on November 12, 2004, (A) the outstanding and unpaid principal
balance of the Revolving Credit Loans totaled $25,864,745.40, and (B) the Letter
of Credit Obligations totaled $3,509,656.22, in each case exclusive of accrued
interest, costs and attorney’s fees chargeable to Borrower under the Loan
Documents; (ii) the Existing Defaults have occurred, as set forth in the
Recitals, (iii) the Existing Defaults are continuing and have not been cured by
Borrower or waived, released, extinguished or compromised by Agent or Lenders;
and (iv) as a result of the Existing Defaults, all of the Secured Obligations,
at the election of the Agent or the direction of the Required Lenders, could be
declared absolutely and immediately due and owing by Borrower, and Agent, on
behalf of the Lenders, would have the full legal right to exercise any and all
rights and remedies under the Loan Documents or otherwise available at law or in
equity with respect thereto.

(b)   Borrower acknowledges and agrees that, notwithstanding the agreement of
Agent and Lenders herein, on the terms and conditions set forth herein, to (i)
on the part of the Lenders, make additional Revolving Credit Loans and continue
to purchase participations in respect of  Letters of Credit and Bankers
Acceptances under the Revolving Facility, and (ii) to forbear from exercising
the rights and remedies available under the Loan Documents and applicable law,
in no event shall any of such actions by Agent or Lenders be deemed a waiver,
release, extinguishment, compromise or cure of the Existing Defaults or of any
other current or future Default or Event of Default.

2.              Forbearance Period, Conditions and Waivers.

(a)   Forbearance.  During the period commencing on the date hereof and ending,
immediately and without notice, on the earlier to occur of (x) December 31,
2004, or (y) the occurrence of an Event of Default specified in Sections 12.1(f)
or 12.1(g) of the Credit Agreement or (z) the date that any default with respect
to, or other failure of, the Forbearance Conditions as defined in and set forth
in Section 2(b) hereof occurs (the “Forbearance

 

2

--------------------------------------------------------------------------------


 

Period”), Agent and Lenders agree that they will not, but only by reason of the
Existing Defaults:

(i)            exercise any of the rights or remedies available to them under
the Loan Documents or under any applicable law to foreclose upon their security
interest(s) in any of the Collateral; or

(ii)           refuse to make additional Revolving Credit Loans, or purchase
additional participations in Letters of Credit or Bankers Acceptances issued or
created for the account of the Borrower pursuant to the Credit Agreement; or

(iii)          accelerate the maturity date of any of the Secured Obligations;
or

(iv)          institute suit against the Borrower or legal proceedings in
respect of any of its assets.

(b)   Conditions to Forbearance.  Each of the following conditions shall
constitute a forbearance condition (“Forbearance Condition”), the continuing
satisfaction of each and every one of which shall be a continuing condition to
the agreement of Agent and Lenders to forbear as set forth above in this Section
2:

(i) Except with respect to the Existing Defaults and except as otherwise
expressly provided hereinafter in Section 2(f) of this Forbearance Agreement,
Borrower shall duly observe and perform each and every obligation and covenant
on its part to be performed under the Loan Documents, this Forbearance Agreement
and any agreement, instrument or document executed in connection with this
Forbearance Agreement including, without limitation, Borrower’s obligations to
pay to Agent, on behalf of the Lenders, all principal, interest, fees, charges,
expenses and premiums, as and when the same are due and payable pursuant to the
Credit Agreement (whether due at stated maturity, upon acceleration or
otherwise); and

(ii) No Default or Event of Default shall exist or shall have occurred under any
of the terms, conditions, provisions or covenants of the Loan Documents, or this
Forbearance Agreement, except the Existing Defaults, the Agent and Lenders
acknowledging and agreeing that the continuing occurrence of the Adverse Change
Defaults shall not constitute additional Events of Default for purposes of
satisfying this Forbearance Condition; and

(iii) The representations and warranties contained in the Loan Documents, this
Forbearance Agreement and any agreement, instrument or document executed in
connection herewith or pursuant hereto shall be true and correct in all material
respects as of the date of this Forbearance Agreement and shall continue to be
true and correct in all material respects at all times hereafter (except to the
extent that any such representation or warranty (x) by its express terms,
relates only to a prior specific date or period or (y) is untrue as a result of
the occurrence or continuance of any of the Existing Defaults); and

(iv) The Borrower shall provide to the Agent copies or, in the case of verbal
notices information in respect of, any and all notices and correspondence of any
kind

 

3

--------------------------------------------------------------------------------


 

whatsoever from any inventory vendor, or other material trade creditor, with
respect to any default in payment of the amounts due such vendor or trade
creditor in excess of $10,000, within two (2) Business Days after the receipt of
any such notice or correspondence; and

(v)   The Borrower shall provide to the Agent, promptly after receipt or the
date of any meeting, as applicable, copies of all notices, correspondence or
other communications received from, and complete and accurate summaries of all
meetings (including without limitation telephone calls and web-based or
augmented telephone calls or meetings) of the Borrower or any representative of
the Borrower with, any holders of Senior Notes, any representative of any such
holder(s), and any representative of any official or unofficial committee of
such holders (collectively the “Bondholders”), including without limitation
documents, correspondence, proposals, meetings and telephone calls (collectively
the “Bondholder Communications”) in respect of any restructuring of the Senior
Notes, modification of the Senior Note Indenture or the full or partial exchange
of Senior Notes for new Indebtedness of or equity in the Borrower (as
reorganized or otherwise); provided, however, that only such Bondholder
Communications as constitute either a material new proposal or a material
modification of a prior proposal (whether previously reported to the Agent or
otherwise), either to or from  the Bondholders, shall be required to be reported
to the Agent under this subsection; and

(vi)  The Borrower shall provide to the Agent, on or before the twentieth (20th)
day of each month during the Forbearance Period, commencing on November 19,
2004, a report describing Borrower’s actual financial performance for the Fiscal
Month most recently ended and for the Fiscal Year to date through the end of
such Fiscal Month and utilizing income, expense and other categories listed on
Schedule I hereto and a variance analysis of actual versus projected financial
performance for the applicable reporting period.

(c)           Payment of the Obligations:   During the Forbearance Period, for
so long as each of the Forbearance Conditions is satisfied, except to the
extent, if any, modified by Section 2(f) hereunder, the Obligations shall be
payable by Borrower in accordance with the provisions of the Loan Documents,
applicable as though no Default or Event of Default had occurred.  From and
after the date on which any of the Forbearance Conditions shall cease to be
satisfied, the Obligations, at the election of the Agent or the direction of the
Required Lenders, may be collected by whatever means are authorized by the Loan
Documents or by applicable law.

(d)           Effect and Construction of Forbearance:   Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with their respective terms,
and neither this Forbearance Agreement nor the making of any Revolving Credit
Loans, nor the issuance or creation of Letters of Credit or Bankers Acceptances,
simultaneously herewith or subsequent hereto shall be construed to:  (i) impair
the validity, perfection or priority of any lien or security interest securing
the Secured Obligations; (ii) waive or impair any rights, powers or remedies of
Agent or Lenders under the Credit Agreement or any of the other Loan Documents
upon termination of the Forbearance Period, with respect to the Existing
Defaults or otherwise; (iii) constitute an agreement by Agent

 

4

--------------------------------------------------------------------------------


 

or any Lender, or require Agent or any Lender, to extend the Forbearance Period
or grant additional forbearance periods, extend the term of the Credit Agreement
or the time for payment of any of the Secured Obligations; (iv) require Agent or
any Lender to make any Revolving Credit Loan, purchase participations in any
Letter of Credit or Bankers Acceptance, or make any  other extensions of credit
to or for the benefit of Borrower after termination of the Forbearance Period,
other than in Agent’s or any such Lender’s sole and absolute discretion; or (v)
constitute a waiver of any right of Agent or any Lender to insist on strict
compliance by Borrower with each and every term, condition and covenant of this
Forbearance Agreement and the Loan Documents, except as expressly provided
herein. Other than as expressly provided in Section 3 hereunder, this
Forbearance Agreement does not constitute an amendment to the Credit Agreement,
but rather, constitutes a supplement thereto. All acknowledgments, terms,
conditions, releases, waivers and other provisions hereof, except to the extent
that the applicability of the same are expressly limited to the Forbearance
Period, shall continue in full force and effect notwithstanding the termination
or other cessation of the Forbearance Period.  This Forbearance Agreement shall
also constitute a Loan Document.

(e)    No Course of Dealing or Performance:  Borrower acknowledges and agrees
that the agreement of Agent and Lenders to forbear from exercising their rights
and remedies under the Loan Documents with respect to the Existing Defaults
pursuant to and as reflected in this Forbearance Agreement, does not and shall
not create (nor shall Borrower rely upon the existence of or claim or assert
that there exists) any obligation of Agent or any Lender to consider or agree to
any waiver or any further forbearance and, in the event that Agent or any Lender
subsequently agrees to consider any waiver or any further forbearance, neither
the existence of any prior forbearance, nor this Forbearance Agreement, nor any
other conduct of the Agent or any Lender, or any of them, shall be of any force
or effect on any consideration or decision with respect to any such requested
waiver or forbearance, and neither Agent nor any Lender shall have any
obligation whatsoever to consider or agree to further forbear from the exercise
of remedies in respect of or to waive any other Default or Event of Default.  In
addition, neither (w) the execution and delivery of this Forbearance Agreement,
(x) the actions of Agent or any Lender in obtaining or analyzing any information
from Borrower, whether or not related to consideration of any waiver,
modification, forbearance or alteration of the Credit Agreement, any Default or
Event of Default thereunder, or otherwise, including, without limitation, any
discussions or negotiations (heretofore or, if any, hereafter) between Agent or
any Lender and Borrower regarding any potential waiver, modification,
forbearance or amendment related to the Credit Agreement, (y) any failure of
Agent or any Lender to exercise any of its or their rights under, pursuant or
with respect to the Credit Agreement or any other Loan Document, nor (z) any
action, inaction, waiver, forbearance, amendment or other modification of or
with respect to the Credit Agreement or any other Loan Document, shall, unless
evidenced by a written agreement (and then only to the extent provided by the
express provisions thereof):

(i)            Constitute a waiver by Agent or any Lender of, or, except to the
extent expressly provided herein, an agreement by Agent or any Lender to forbear
from the exercise of remedies with respect to, any Default or Event of Default
under the Credit Agreement or any other Loan Document;



5

--------------------------------------------------------------------------------


(ii)           Constitute a waiver by or estoppel of Agent or any Lender as to
the satisfaction or lack of satisfaction of any covenant, term or condition set
forth in the Credit Agreement or any other Loan Document; or

(iii)          Constitute an amendment to or modification of, or an agreement on
the part of Agent or any Lender to enter into any amendment to or modification
of, or an agreement to negotiate or continue to negotiate with respect to, the
Credit Agreement or any other Loan Document.

                (f)   Temporary Modifications of Credit Agreement.

                                (i)   During the Forbearance  Period, but not
thereafter, the defined term “Revolving Credit Facility” shall mean $35,000,000
rather than $70,000,000.

                                (ii)   During the Forbearance  Period, but not
thereafter, the definition of Borrowing Base shall be modified as follows: (A)
in subsection (a) thereof, the percentage “80%” shall be replaced by the
percentage “75%”, and (B) in subsection (b)(ii) thereof, the percentage “60%”
shall be replaced by the percentage “55%”.

                                (iii)   During the Forbearance  Period, but not
thereafter, the definition of “Inventory Limit” shall be modified by replacing
the dollar amount “$30,000,000” with the dollar amount “$22,500,000”.

                                (iv)   During the Forbearance  Period, but not
thereafter, Section 12.1 of the Credit Agreement shall be modified by adding
thereto the following new subsection:

                                “(o)   Borrower shall make any payment in
respect of the Senior Notes, or request one or more Revolving Credit Loans for
the purpose of making any such payment.”

                                (v)   During the Forbearance  Period, but not
thereafter, (A) Revolving Credit Loans made on or after the date hereof shall be
made only as Base Rate Loans, and no additional LIBOR Rate Loans shall be
available to Borrower, and (B) as each Interest Period expires in respect of a
LIBOR Rate Loan existing as of the date hereof, Borrower shall be deemed to have
requested, pursuant to Section 4.12 of the Credit Agreement, that such LIBOR
Rate Loan be converted to a Base Rate Loan effective on the last day of the
related Interest Period and (C) subsection (a) of the definition of “Applicable
Margin” shall be modified by striking the percentage “1.00%” and inserting in
lieu thereof the percentage “3.00%”.

                3.             Amendments to Credit Agreement.

                The Credit Agreement is hereby amended as follows, and the
Borrower hereby acknowledges the prior amendment of the Credit Agreement:

                (a)   The definition of “Eligible Inventory” is amended by:

                                                                (i)   striking
the text of subsection (f) thereof and inserting in lieu thereof the following:

 

6

--------------------------------------------------------------------------------


 

                                                                                               
“(f)   such Inventory is either (A) located within the United States at one of
the locations listed in Schedule 6.1(v) or is in transit between two such
locations, or (B) is in-transit to a United States port and is Eligible
In-Transit Inventory.”

                                                                                               
(ii)   inserting in subsection (g) thereof, after the words “such Inventory”,
the  words “(other than Eligible In-Transit Inventory)”.

                (b)   The following new defined term is hereby added, in
appropriate alpha order, to Section 1.1 of the Credit Agreement:

 

“Eligible In-Transit Inventory” means Inventory in-transit to a United States
port that (a) is fully insured with Agent as the loss payee with respect
thereto, (b) is subject to a first priority security interest in and lien upon
such goods in favor of Agent (except for any possessory lien upon such goods in
the possession of (i) a freight carrier or shipping company securing only the
freight charges for the transportation of such goods to Borrower, or (ii) a
customs broker or other bailee who has entered into a bailee agreement with
Agent in such form and substance as is acceptable to Agent, in its sole
discretion), and (c) is evidenced or deliverable pursuant to one or more
non-negotiable bills of lading that have been delivered to Agent or an agent
acting on its behalf, together with such additional documents as Agent shall
determine in its sole discretion (including, without limitation, additional or
supplemental agreements with Borrower), all in form and substance as determined
to be acceptable by Agent in its sole discretion.

 

(c)           The Borrower acknowledges that Section 11.14 of the Credit
Agreement was amended pursuant to the Limited Waiver to substitute the dollar
amount “$8,500,000” for the dollar amount “$7,500,000” therein.

                4.             Representations, Warranties, Covenants and
Acknowledgments; Release.  To induce the Lenders and the Agent to enter into
this Forbearance Agreement:

(a)           The Borrower represents and warrants that, upon and after giving
effect to this Forbearance Agreement, (i) except for the Existing Defaults, each
of the representations and warranties made by it under the Loan Documents, other
than representations and warranties that speak only as of an earlier date, are
true and correct, (ii) it has the power and authority and is duly authorized to
enter into, deliver and perform this Forbearance Agreement, (iii) this
Forbearance Agreement, the Credit Agreement and each of the other Loan Documents
is the legal, valid and binding obligation thereof, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or in law), and (iv) the
execution, delivery and performance of this Forbearance Agreement in accordance
with its terms do not and will not, with the passage of time, the giving of
notice or otherwise: (A) require approval by any Governmental Authority or
violate any applicable law relating thereto; (B) conflict with, result in a
breach of or constitute a default under (1) the articles or certificate of
incorporation, or the by-laws of the Borrower; (2) any indenture, material
agreement or other material instrument to which it is a party or by which any of
its properties may be bound, or (3) any approval by any Governmental Authority
relating thereto; or (C) result in or require the

 

7

--------------------------------------------------------------------------------


creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by it other than Permitted Liens;

(b)           The Borrower (i) agrees that this Forbearance Agreement is not
intended to be, and is not, a novation of any of the Loan Documents or any of
the Secured Obligations, and (ii)  does hereby reaffirm each of the agreements,
covenants, and undertakings made by it under the Credit Agreement and each and
every other Loan Document executed by it in connection therewith or pursuant
thereto, in each case as if each such Borrower were making said agreements,
covenants and undertakings on the effective date hereof, except with respect to
such agreements, covenants and undertakings which, by their express terms, are
applicable only to a specific prior date or period;

(c)           The Borrower does hereby acknowledge and agree that, as of the
date hereof, no right of offset, defense, counterclaim, claim, cause of action
or objection in favor of Borrower against any of the Lenders or the Agent exists
arising out of or with respect to (i) the Secured Obligations, this Forbearance
Agreement, the Credit Agreement or any of the other Loan Documents, (ii) any
other documents evidencing, securing or in any way relating to the foregoing, or
(iii) the administration or funding of the Loans or any of the other  Secured
Obligations; and

(d)   As a material inducement to Agent and Lenders to enter into this
Forbearance Agreement and to continue to make Revolving Credit Loans under the
Revolving Facility, all in accordance with and subject to the terms and
conditions of this Forbearance Agreement and the Credit Agreement, and all of
which are to the direct advantage and benefit of Borrower, the Borrower, for
itself and its successors and assigns, (i) does hereby remise, release, waive,
relinquish, acquit, satisfy and forever discharge Agent (including in its
capacity as an issuer of Letters of Credit or creator of Bankers Acceptances)
and each Lender, and all of the respective past, present and future officers,
directors, employees, agents, affiliates, attorneys, representatives,
participants, heirs, successors and assigns of Agent and each Lender
(collectively the “Discharged Parties” and each a “Discharged Party”), from any
and all manner of debts, accountings, bonds, warranties, representations,
covenants, promises, contracts, controversies, agreements, liabilities,
obligations, expenses, damages, judgments, executions, actions, suits, claims,
counterclaims, demands, defenses, setoffs, objections and causes of action of
any nature whatsoever, whether at law or in equity, either now accrued or
hereafter maturing and whether known or unknown, including, but not limited to,
any and all claims which may be based on allegations of breach of contract,
failure to lend, fraud, promissory estoppel, libel, slander, usury, negligence,
misrepresentation, breach of fiduciary duty, bad faith, lender malpractice,
undue influence, duress, tortious interference with contractual relations,
interference with management, or misuse of control which Borrower now has or
hereafter can, shall or may have by reason of any matter, cause, thing or event
occurring at any time on or prior to the date of this Forbearance Agreement
arising out of, in connection with or relating to (i) the Secured Obligations,
including, but not limited to, the administration or funding thereof, (ii) any
of the Loan Documents or the indebtedness evidenced and secured thereby, and
(iii) any other agreement or transaction between Borrower and any Discharged
Party relating to or in connection with the Loan Documents or the transactions
contemplated therein; and (b) does  hereby covenant and agree never to institute
or cause to be instituted or continue prosecution of any suit or other form of
action or proceeding of any kind or nature whatsoever against any

 

8

--------------------------------------------------------------------------------


Discharged Party, by reason of or in connection with any of the foregoing
matters, claims or causes of action, provided, however, that the foregoing
release and covenant not to sue shall not apply to any claims that first arise
after the date of this Forbearance Agreement with respect to acts, occurrences
or events after the date of this Forbearance Agreement.

5.             Conditions Precedent.  The effectiveness of this Forbearance
Agreement is subject to the following conditions precedent:

(a)           Delivery of Documents.  The Agent shall have received from the
Borrower executed originals of this Forbearance Agreement and such other
documents and instruments as the Agent or any Lender may reasonably request.

(b)           No Events of Default.  After giving effect to this Forbearance
Agreement, no Default or Event of Default, other than in the Existing Defaults,
shall have occurred and be continuing under the Credit Agreement or any other
Loan Document.

6.             Additional Acknowledgments.  Borrower expressly acknowledges and
agrees that the waivers, estoppels and releases in favor of Agent and each
Lender contained in this Forbearance Agreement shall not be construed as an
admission of any wrongdoing, liability or culpability on the part of Agent or
any Lender, or as an admission by Agent or any Lender of the existence of any
claims by Borrower against Agent or any Lender.  The Borrower further
acknowledges and agrees that, to the extent that any such claims exist, they are
of a speculative nature so as to be incapable of objective valuation and that,
to the extent that any such claims may exist and may have value, such value
would constitute primarily “nuisance” value or “leverage” value in adversarial
proceedings between Borrower and Agent or any Lender.  In any event, the
Borrower acknowledges and agrees that the value to Borrower of the covenants and
agreements on the part of Agent and Lenders contained in this Forbearance
Agreement substantially and materially exceeds any and all value of any kind or
nature whatsoever of any claims or other liabilities waived or released by
Borrower.

7.             Fees and Expenses.

(a)           In consideration of the forbearances of the Agent and Lenders
hereunder, and in further consideration of the provision to the Borrower of the
Borrower Benefits, the Borrower agrees to pay to the Agent for the benefit of
the Lenders a fee in the amount of $50,000 (the “Forbearance Fee”), which shall
be fully earned and due and payable when this Forbearance Agreement becomes
effective in accordance with the express provisions hereof.

(b)           In addition to the fees, costs and expenses recoverable by the
Agent and the Lenders under, but without limiting the generality of, Section
15.2 of the Credit Agreement, the Borrower agrees to pay on demand, without
duplication, all reasonable and actual costs and expenses incurred by the Agent
or any Lender in connection with the preparation, execution, delivery and
enforcement of this Forbearance Agreement and any other documents, instruments
and agreements entered into in connection herewith and in connection with any
other transactions contemplated hereby, including, without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel the Agent
(collectively the “Expenses”).  The Borrower authorizes and directs the Agent,
for the benefit of the Agent and the Lenders, to charge the

 

9

--------------------------------------------------------------------------------


Expenses to the Revolving Facility by increasing the outstanding principal
amount of the Revolving Credit Loans by the amount of the Expenses.

7.             Miscellaneous.  The Borrower agrees to take such further action
as the Agent shall reasonably request in connection herewith to evidence or
implement the agreements herein contained.  This Forbearance Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Forbearance Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the parties hereto.  This Forbearance Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Georgia, but without giving effect to principles of conflicts of laws thereof. 
This Forbearance Agreement may not be modified, altered or amended except by
agreement in writing signed by all of the parties hereto.  Borrower acknowledges
that it has consulted with counsel and with such other expert advisors as it
deemed necessary in connection with the negotiation, execution and delivery of
this Forbearance Agreement. This Forbearance Agreement shall constitute a Loan
Document and, among other matters, any claim or cause of action based upon or
arising out of or related to this Forbearance Agreement shall be subject to the
waiver of jury trial set forth in Section 15.6 of the Credit Agreement. This
Forbearance Agreement shall be construed without regard to any presumption or
rule requiring that it be construed against the party causing this Forbearance
Agreement or any part hereof to be drafted.  Nothing in this Forbearance
Agreement shall be construed to alter the debtor-creditor relationship between
Borrower, on the one hand, and the Lenders and Agent, on the other.  This
Forbearance Agreement is not intended as, nor shall it be construed to create, a
partnership or joint venture relationship between or among any of the parties. 
This Forbearance Agreement together with the other Loan Documents embodies the
entire understanding and agreement between and among the parties hereto and
thereto with respect to the subject matter hereof and thereof and supersedes all
prior agreements, understandings and inducements, whether express or implied,
oral or written.

 

[Signature Page Follows

 

10

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, Borrower, the Agent and the Lenders have
caused this Forbearance Agreement to be duly executed, all as of the date first
above written.

 

 

BORROWER:

 

 

 

SYRATECH CORPORATION

 

 

 

By:

/s/ Gregory W. Hunt

 

 

 

 

Name:

Gregory W. Hunt

 

 

 

 

Title:

Executive V.P. and C.F.O

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as the

 

Administrative Agent

 

 

 

By:

/s/ Matthew T. O’Keefe

 

 

 

 

Name: 

Matthew T. O’Keefe

 

 

 

 

Title:

 Senior Vice President

 

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Matthew T. O’Keefe

 

 

 

 

Name:

Matthew T. O’Keefe

 

 

 

 

Title:

Senior Vice President

 

 

 

CONGRESS FINANCIAL CORPORATION

 

(SOUTHWEST), as a Lender

 

 

 

By:

/s/ Paul Truax

 

 

 

 

Name:

Paul Truax

 

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 